DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6
	Claim 6 recites, “other two tubes” and “co-axial tubes”.  It is unclear the relationship of the inner tube to the claimed elements and additionally the other two tubes to the claimed elements.  It is confusing as to if the claim terms, other two tubes, means the outer tube or the additional inner tubes as described by the Specification.  The claim limitation of “three substantially co-axial tubes” lacks antecedent basis as “co-axial tubes” was removed from the claims.  It is suggested that the claim be amend as:

The Examiner is interpreting the claim limitations to be drawn to the outer tube but the third tube is unknown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson (U.S. Patent 5,702,373; Engelson (U.S. Patent 4,739,768 as incorporated by reference in Col 9, Line 16-17 of Samson)).
Examiner’s Note:

Claim 1:  Samson teaches –
An elongated interventional device (Figure 1, Element 100)
configured to receive an optical shape sensing fiber (Figure 1, Element 112) and comprising
Examiner’s Note:  Samson teaches receiving a guidewire (Figure 1, Element 112).  However, the interventional device of Samson is capable of receiving an optical shape sensing fiber as the interventional device can received the structural similarly fitting guidewire.  The Examiner notes that the optical shape sensing fiber is not positively claimed and thus not required by the claim.
an elongated proximal section (Figure 1, Element 106) including at fixation element [luer assembly] (Figure 1, Element 110) at its proximal end (as shown in Figure 1) 
the fixation element being connectable to a reception [a syringe] (Col. 4, Line 60-61 of Engelson) at a predetermined location; and 
Examiner’s Note:  Samson teaches the details of the catheter is described in Engelson.  Engelson teaches a syringe being attached to the fitting 28.  Samson teaches a luer-lock assembly (Col. 8, Line 50 & Col. 9, Line 40), which is understood in the art to be a fitting for attaching syringes.  
an elongated distal section (Figure 1, Element 102) connected to the proximal section (Figure 1, Element 106)
an inner tube [inner liner] and outer tube [outer covering] (Col. 7, Line 47-51)
The embodiment of Figure 1 fails to teach the proximal section having a lower torsion stiffness than the distal section.  However, Samson teaches –
wherein the proximal section has a lower torsion stiffness than the distal section [utilizes a more distal section which is stiffer than any of its more proximal sections] (Col. 10, Line 5-6) in order to have the catheter for the situation as is warranted (Col. 10, Line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figure 1 of Samson with the obvious modification of changing the torsion stiffness as taught by Samson as the situation warrants (Col. 10, Line 4).
The embodiment of Figure 1 fails to teach the details regarding the proximal section and outer and inner tubes.  However, Samson teaches –
wherein the proximal section [more-proximal segment (332)… depicted sections have a common lubricious inner layer (336),] (Figure 12, Element 332 & 336), 
comprises at least an outer tube [covering] (Figure 12, Element 340) and an inner tube (Figure 12, Element 338) disposed within the outer tube having a lower torsion stiffness than an inner tube (Figure 12, Element 338) in order to provide for many benefits (Col. 15, Line 58-59).
Examiner’s Note:  The Applicant discloses the materials that allow the outer tube to have a lower torsion stiffness than the inner tube (Para 0048-0049 of the PGPUB).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figure 1 of Samson with the obvious modification of changing the torsion stiffness as taught by Samson in order to provide for many benefits (Col. 15, Line 58-59).
Claim 2/1:  Samson teaches wherein the proximal section and/or the distal section have a substantially homogenous torsion stiffness [two discrete sections…of differing flexibility] (Col. 9, Line 58-60).
Examiner’s Note:  Samson teaches discrete sections of differing flexibility which means the sections are homogenous within those discrete sections.  To further support this understanding, Samson additionally teaches four or more discrete sections of differing flexibility (Col. 9, Line 58-60).
Claim 3/1:  Samson teaches wherein the inner tube has a higher kink resistance than the outer tube [kink resistance of the braided catheter section is due to the presence of the braid] (Col. 8, Line 22-23) [inner liner may be of a polymeric composition or of a helical coil, desirably metallic] (Col. 7, Line 56-58).
Claim 4/1:  Samson teaches wherein only the inner tube comprises at least one metal wire [The inner liner may also be a helical coil of ribbon or wire] (Col. 7, Line 62-63).
Claim 5/4/1:  Samson teaches wherein a plurality of metal wires form a braiding and/or wherein at least one metal wire forms a spiral (Figure 2, Element 206 and Col. 7, Line 56-58).
Claim 6/1:  Samson teaches wherein the proximal section comprises three substantially co-axial tubes [inner liner] [outer covering] (Col. 7, Line 47-51) [guidewire] (Claim 20) and wherein a first inner tube has a lower friction coefficient than the other two tubes [inner surface of inner liner (204) with a lubricious layer] (Col. 11, Line 19).
Claim 7/1:  Samson teaches wherein the fixation element [luer assembly] (Figure 1, Element 110) is configured to affix only the outer tube (Figure 1, Element 106) to the reception [a syringe] (Col. 4, Line 60-61 of Engelson).
Claim 8/7/1:  Samson teaches wherein the inner tube [guidewire] can move relative to the outer tube of the proximal section (Claim 20).
Examiner’s Note:  In regards to claim interpretations of Claim 3-8, the claims recite limitations to the inner tube.  The Specification describes more than one inner 
Claim 9:  Samson teaches comprising a guide wire (Figure 1, Element 112 and Claim 20).

Response to Arguments
Applicant’s arguments, see Page 5, filed 11/29/2021, with respect to 35 U.S.C. § 112 rejections have been fully considered and are persuasive.  Some of the 35 U.S.C. § 112 rejections of the claims hav been withdrawn.  The remaining 35 U.S.C. § 112 rejection is pending above.

Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. The Applicant submitted arguments that the modification of Samson was not obvious to one of ordinary skill in the art.  The Applicant argued that Samson teaches away from the modification.  The Examiner respectfully disagrees.  Samson states:
Furthermore, a catheter made using this inventive concept need not be of three sections increasing in stiffness as is shown in Figure 1.  The catheter may be of two discrete sections or may be of four or more discrete sections of differing flexibility.

	Samson states:
Typically, although not necessarily, when a three section catheter is desired, the most proximal section is the…“stiff” section described herein.
Samson uses the words although not necessarily.  These words means that it is necessary for the configuration of the three sections from stiff proximal section to less stiff distal section.  In using the term, [t]ypical, Samson is explaining what is more often done.  This isn’t teaching away.  The Examiner contends that this disclosure is supporting obviousness of variations from the typical stiff proximal section to a less stiff distal section.
	Samson states:
Again, although not necessarily, when a three section catheter is desired, the most distal section is…less “stiff” section.
Samson uses the words although not necessarily.  These words means that it is necessary for the configuration of the three sections from stiff proximal section to less stiff distal section.  In using the term, [a]gain, Samson is re-enforcing the point.  This isn’t teaching away.  The Examiner contends that this disclosure is supporting obviousness of variations from the typical stiff proximal section to a less stiff distal section.  
	Samson states:

Samson discloses that the catheter is rare where the most distal section is less stiff.  This isn’t teaching away or unobvious.  The Examiner contends that this disclosure is supporting obviousness of the known variation of the most distal section being less stiff.  The disclosure does acknowledge that the configuration of the most distal section being less stiff isn’t used as often but that does not mean it is teaching away or it is unobvious.
	Samson in Colum 10, Lines 7-11 discloses the benefits of using a superelastic braid in the most distal section.  Disclosing the benefits of one embodiment does not mean the reference is teaching away from other disclosed embodiments.  The Examiner is not convinced that the reference is teaching away from the disclosed embodiment of less stiff proximal section to a stiff distal section.  The Examiner contends that Samson makes it clear that variations are known and understood and are obvious.
	The arguments are unconvincing.  The rejection is deemed proper and is herby maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793